Citation Nr: 1110925	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  05-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for renal cell carcinoma.

3.  Entitlement to service connection for atrial fibrillation.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to March 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2007, the Board denied service connection for degenerative disc disease of the lumbar spine, renal cell carcinoma, atrial fibrillation, diabetes mellitus, and benign prostatic hypertrophy.  In December 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand these claims to the Board.  Thereafter, in May 2009, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

The record appears to reflect that the Veteran has raised a claim to reopen the issue of service connection for a leg disability, but such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For reasons explained below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claims for service connection for degenerative disc disease of the lumbar spine, renal cell carcinoma, atrial fibrillation, diabetes mellitus, and benign prostatic hypertrophy.

Pursuant to the Board's May 2009 remand, the National Personnel Records Center (NPRC) was asked to provide any service treatment records, sick/morning reports, or Surgeon General's Office (SGO) records concerning the Veteran's claimed treatment in Iceland in May 1957, at Ardmore Air Force Base in March 1959, at Sheppard Air Force Base in February 1956 and/or February 1959, and at Lackland Air Force Base from August 1955 through November 1955.

A request for records of treatment in Iceland from April 1, 1957 to June 30, 1957 yielded two morning reports, but such reports do not specify treatment relevant to any of the claims on appeal.

A request for records of treatment at Ardmore Air Force Base from March 1, 1959 to March 1, 1960 yielded a response that no records were located for 1959 or 1960.  A follow-up request for records of treatment at Ardmore Air Force Base from February 1, 1959 to April 30, 1959 yielded a response that the morning reports from 463 D Food Service was inactivated in September 1957.

A request for records of treatment at Sheppard Air Force Base from January 1, 1956 to March 31, 1956 yielded a negative search result.  A request for records of treatment at Sheppard Air Force Base from February 1, 1958 to March 1, 1959 yielded a response that there were no records for 1958 and 1959.

A request for records of treatment at Lackland Air Force Base from January 1, 1955 to December 31, 1955 yielded a response that records were unable to be provided, with a note that most Air Force clinical records prior to 1960 were filed with service treatment records in the Official Military Personnel Files (OMPF) which appeared lost in the 1973 fire, and it was suggested that an M05 request be made.  While there are requests in the file to M05 for other facilities and time periods, it does not appear that a request for this treatment facility from these dates has been made.  Accordingly, on remand, the RO/AMC should again contact the NPRC and ask it to provide any service treatment records, sick/morning reports, or SGO records concerning the Veteran's claimed treatment at Lackland Air Force Base from August 1955 through November 1955 using the M05 request code.

As an additional matter, the Board notes that in response to a request for treatment records, one of the Veteran's private physicians (Dr. Ring) responded in September 2009 stating that he had been treating the Veteran on and off since 1965 until 1997 for back discomfort and pain radiating to the hips and thigh.  Dr. Ring went on to state that he retired in 2000 and was not in contact with the Veteran as to how his back and health were doing, but stated that he knew that the Veteran's back problems would be with him all of his life.  On remand, after obtaining an updated authorization from the Veteran, the RO/AMC should attempt to obtain the actual treatment reports from Dr. Ring.

Finally, after the development requested on remand has been completed, the Veteran should be afforded an appropriate VA examination with medical opinion in order to determine whether his current lumbar spine disability arose during service or is otherwise related to any incident of service, taking into account the evidence of record alleging a low back injury during basic training in 1955.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, there are opinions of record suggesting his current back disorder is related to the claimed injury in service.  However, although the Veteran testified before the undersigned Veterans Law Judge that he did not injure his back following service, the record shows such statement is false.  Specifically, the Veteran was seen at a private clinic in February 1969 for a back injury.  At that time he reported that he had fallen that morning about 12 to 14 feet from a scaffold.  He said that he landed on his feet, but then his feet went out from under him and he sat down sharply.  He subsequently had pain in the lumbar region.  X-ray studies revealed a compression fracture of the anterior portion of L2 and a question of slight compression of L1.  The favorable opinions do not mention this significant post-service injury.

Moreover, the Board notes that private treatment records dating from January 1966 up until his February 1969 injury did not mention lumbar spine pain, although treatment for an injury resulting in neck and shoulder complaints was noted. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center and ask that it provide any records concerning the Veteran's claimed treatment at Lackland Air Force Base from August 1955 through November 1955 using the M05 request code.  If the requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After securing any necessary releases, the RO/AMC should request the actual treatment reports from Dr. Ring (treatment from 1965 to 1997) in Dardanelle, Arkansas.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After the development in #1 and #2 above has been completed, schedule the Veteran for a VA spine examination to determine the nature and extent of his current lumbar spine disability, and to obtain an opinion as to whether such disorder is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder identified arose during service or is otherwise related to any incident of service.  In rendering this opinion, the examiner should consider the Veteran's contention of falling during basic training in 1955, as well as his post service injury in 1969 after falling 12 to 14 feet from a scaffold and suffering a compression fracture of the anterior portion of L2 with possible slight compression of L1.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

